Citation Nr: 9931495	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  96-33 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUE

Entitlement to a higher initial evaluation for coronary 
artery disease (CAD), status post coronary artery bypass 
graft (CABG) with hypertension, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
November 1995.  This appeal originally arises before the 
Board of Veterans' Appeals (Board) from a rating decision in 
which service connection for CAD, status post CABG with 
hypertension was granted and evaluated as 30 percent 
disabling, effective in December 1995.

The Board notes that the U.S. Court of Veterans Appeals (now 
the U.S. Court of Appeals for Veterans Claims, hereinafter 
the Court), in Fenderson v. West, 12 Vet. App. 119 (1999) 
held, in part, that the RO never issued a statement of the 
case concerning an appeal from the initial assignment of a 
disability evaluation, as the RO had characterized the issue 
in the statement of the case as one of entitlement to an 
increased evaluation.  Fenderson involved a situation in 
which the Board had concluded that the appeal as to that 
issue was not properly before it, on the basis that a 
substantive appeal had not been filed.  This case differs 
from Fenderson in that the appellant did file a timely 
substantive appeal concerning the initial rating to be 
assigned for the disability at issue.  The Board observes 
that the Court, in Fenderson, did not specify a formulation 
of the issue that would be satisfactory, but only 
distinguished the situation of filing a notice of 
disagreement following the grant of service connection and 
the initial assignment of a disability evaluation from that 
of filing a notice of disagreement from the denial of a claim 
for increase.  Moreover, the appellant in this case has 
clearly indicated that what he seeks is the assignment of a 
higher disability evaluation.  Consequently, the Board sees 
no prejudice to the veteran in either the RO's 
characterization of the issue or in the Board's 
characterization of the issue as one of entitlement to the 
assignment of a higher disability evaluation.  See Bernard v. 
Brown, 4 Vet. App. 384 (1883).  Therefore, the Board will not 
remand this matter solely for a re-characterization of the 
issue in a new statement of the case.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance. The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations. In Bagwell v. Brown, 9 Vet. App. 337 (1996), 
the Court clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or from reaching such a conclusion on 
its own. Moreover, the Court did not find the Board's denial 
of an extraschedular rating in the first instance prejudicial 
to the veteran, as the question of an extraschedular rating 
is a component of the appellant's claim and the appellant had 
fully opportunity to present the increased-rating claim 
before the RO.  Bagwell, at 339.  Consequently, the Board 
will consider whether this case warrants the assignment of an 
extraschedular rating.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service-connected CAD status postoperative 
CABG with hypertension is manifested by a history following 
typical coronary occlusion or thrombosis; but by no 
complaints or observation of repeated anginal attacks, by no 
findings that more than light manual labor is precluded, and 
by no findings of circulatory shock or chronic residual 
findings of congestive heart failure.

3.  The veteran's service connected CAD status postoperative 
CABG with hypertension is manifested by dyspnea on a workload 
of greater than 7 METs but not greater than 10 METs; but not 
by more than one episode of acute congestive heart failure in 
the past year, or dyspnea, fatigue, angina, dizziness, or 
syncope on a workload of greater than 3 METs but not greater 
than 5 METs, or by a left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.

4.  The veteran's postoperative scar from the inservice CABG 
is asymptomatic.


CONCLUSIONS OF LAW

The criteria for the assignment of a rating higher than 30 
percent for the service-connected CAD status postoperative 
CABG with hypertension are not met.  38 U.S.C.A. § 1155, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 
4.30, 4.104, Diagnostic Code 7005 (1997) and (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for a higher 
disability evaluation for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

In June 1998, the Board remanded this claim for evaluation of 
the veteran's service-connected heart disability under the 
revised regulations pertaining to the cardiovascular system.  
See 62 Fed. Reg. 65207-65224 (1998), effective from January 
12, 1998.  A review of the record shows that the RO has 
complied with the terms of the remand.  A July 1998 VA 
examination was conducted and an August 1998 supplement 
statement of the case contains notice of the new regulations.

The veteran has not alleged that any other records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist 
him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has 
been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§ 4.1, 4.2 (1998).  A May 1996 decision by the RO granted 
service connection for CAD, status postoperative CABG with 
hypertension, and evaluated the disability as 30 percent 
disabling, effective in December 1995, which is the month 
following the veteran's discharge from active service.  The 
veteran appealed this disability evaluation.  He argues that 
he suffers from shortness of breath and fatigue that prevents 
anything other than very light manual labor.

The evidence of record includes service medical records, 
March 1996 and July 1998 VA examination reports, and the 
veteran's testimony before a hearing officer sitting at the 
RO in January 1997.  These documents show complaints of pain 
or pressure in the chest, shortness of breath upon exertion, 
fatigue, lack of stamina, and an inability to perform manual 
labor.  Service medical records show that the veteran 
suffered a myocardial infarction in 1994, for which he 
underwent a single vessel coronary artery bypass grafting of 
the left anterior descending artery with an internal mammary 
artery.  He was diagnosed with CAD, status post CABG.  He 
recovered well and was returned to duty with a Code "C" 
limitation and "4C" profile.  X-ray and echocardiogram 
(ECG) results associated with the veteran's report of medical 
examination at discharge from active duty, dated in May 1995, 
reveal findings of no active disease, abnormal left axis 
deviation and nonspecific "T" wave abnormality.  The 
examiner noted interval coronary bypass surgery but indicated 
that, allowing for the difference in postoperative change, no 
significant interval changes radiographically had occurred in 
the veteran's cardiopulmonary status since 1993.  The 
examiner further noted a 12" open heart surgical scar, 
midline chest to lower abdomen, well-healed and not 
significant.  The March 1996 report reveals findings of a 
non-enlarged heart with regular rhythm and no murmurs, and a 
well-healed, nontender, 27-centimeter midline anterior 
vertical scar.  Results of X-rays taken in conjunction with 
the report note changes of coronary artery surgery but show 
no evidence of active cardiopulmonary disease.  Results of an 
ECG reveal sinus bradycardia and "T" wave abnormality.  The 
examiner noted that anterolateral ischemia should be 
considered.  The veteran reported no incidents of chest pain 
since his surgery, but indicated that he continues to smoke 
two packs of cigarettes daily.  The report reflects a 
diagnosis of CAD, postoperative CABG and essential 
hypertension.

The July 1998 VA examination report reveals subjective 
complaints of shortness of breath but no chest pain or 
palpitations.  The examiner observed regular heart rhythm 
without murmur, thrill or friction rub, and noted that the 
veteran's heart is not clinically enlarged.  Results of X-
rays taken in conjunction with the report evidence no active 
cardiopulmonary disease and, allowing for changes consistent 
with previous coronary artery bypass surgery, no significant 
interval change since 1996.  Results of an ECG show normal 
sinus rhythm with left axis deviation.  The examiner recorded 
an impression of atherosclerotic heart disease, coronary 
arteriosclerosis, postoperative status single vessel coronary 
artery bypass compensated with dyspnea at greater than 7 METs 
and less than 10 METs, and hypertension.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

The Board notes that the rating criteria for evaluating 
cardiovascular disorders were revised, effective January 12, 
1998.  Formerly, the Schedule provided, under Diagnostic Code 
7005, that arteriosclerotic heart disease is evaluated as 30 
percent disabling following typical coronary occlusion or 
thrombosis, or with history of substantiated anginal attack, 
or where ordinary manual labor is feasible.  A higher, 60 
percent, evaluation is warranted following typical history of 
acute coronary occlusion or thrombosis with circulatory shock 
or chronic residual findings of congestive heart failure, or 
with history of substantiated repeated anginal attacks, or 
where more than light manual labor is not feasible.  Under 
the new criteria, a 30 percent evaluation is warranted under 
Diagnostic Code 7005 for arteriosclerotic heart disease where 
a workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or where evidence of cardiac hypertrophy or dilatation is 
shown on electrocardiogram, ECG, or X-ray.  A 60 percent 
evaluation is warranted where more than one episode of acute 
congestive heart failure has occurred in the past year; or 
where a workload of greater than 3 METs but not greater than 
5 METs results in dyspnea, fatigue, angina, dizziness, or 
syncope; or where left ventricular dysfunction exists with an 
ejection fraction of 30 to 50 percent.  In light of this 
change in regulations, the veteran's current claim requires 
more complex analysis.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Accordingly, with respect to claims 
involving ratings for cardiovascular disorders that were 
pending on January 12, 1998, it is necessary to determine 
whether the amended regulations or the previously existing 
regulations are more favorable to the claimant.  The General 
Counsel of VA, in a precedent opinion, has held that the 
determination of whether an amended regulation is more 
beneficial to a claimant than the prior provisions must be 
made on a case-by-case basis.  VAOPCPREC 11-97 (O.G.C. Prec. 
11-97).  According to the cited opinion, when there is a 
pertinent change in a regulation while a claim is on appeal 
to the Board, the Board must take two sequential steps.  
First, the Board must determine whether the amended 
regulation is more favorable to the claimant that the prior 
regulation.  Second, the Board must apply the more favorable 
provision to the facts of the case.

The Court held, in Rhodan v. West, 12 Vet. App. 55 (1998), 
that, unless otherwise specified, the new rating criteria 
cannot apply retroactively.  Thus, the new criteria governing 
the evaluation of cardiovascular disorders cannot be applied 
prior to the effective date of the revised regulations which, 
in this case, is January 12, 1998.  In accordance with 
Rhodan, the Board will evaluate the veteran's service-
connected CAD status postoperative CABG with hypertension 
under the old criteria both prior to and from January 12, 
1998, and under the new criteria from January 12, 1998.

After review of the evidence, the Board finds that the 
evidence does not support the assignment of a rating higher 
than 30 percent for the veteran's service-connected CAD, 
status post CABG with hypertension under either the old or 
the new criteria.

First, the medical evidence does not show-nor does the 
veteran contend-that he suffers from repeated anginal 
attacks.  While the veteran noted on his report of medical 
history at discharge from active service, dated in May 1995, 
that he experienced pain or pressure in his chest, he 
reported in his March 1996 VA examination report that he has 
not had any attacks of chest pain since his surgery in 1994.  
In July 1998, the veteran reported he had used nitroglycerin 
only twice since the 1994 surgery but reported that he does 
not have chest pain.  Furthermore, the record does not 
contain any service medical or post-service medical treatment 
records showing complaints of or treatment for chest pain.  
The veteran did seek treatment in April 1998 for complaints 
of left arm pain and numbness and, in October 1998, was 
reported to have resolving left arm pain.  These complaints 
are associated with other conditions, service-connected and 
nonservice-connected, as further discussed below, and 
therefore cannot be considered in evaluated his service-
connected heart disability.  See 38 C.F.R. § 4.14 (1998).

Second, service medical records show the veteran was returned 
to limited duty after his 1994 heart surgery, and was given a 
permanent profile.  The veteran avers that his heart 
condition prevents him from performing more than light manual 
labor.  Nonetheless, the claims file, as a whole, presents no 
medical findings or opinions establishing that he is 
partially or totally unemployable, or that he is medically 
precluded from more than light manual labor.  Rather, in 
March 1996 he reported he was unemployed but looking for 
work.  In his May 1996 notice of disagreement and July 1996 
substantive appeal he contended that he could perform light 
manual labor and yardwork, but required frequent rest 
periods.  The veteran reported in April 1998 and January 1999 
that he last worked in May 1997 as a computer repairman. 

Finally, the medical evidence of record shows that the 
veteran suffered his myocardial infarction and underwent 
bypass surgery in 1994.  Thus, the post-service period is 
well beyond the six months' time period following acute 
illness required for a 100 percent evaluation.  Service 
medical records reveal no further complaints of or treatment 
for his heart condition following his recovery from surgery 
other than continued monitoring of his condition including 
blood pressure control and recommendations to lose weight, 
lower cholesterol, quit smoking, and exercise regularly.  The 
claims file reveals no medical treatment records documenting 
complaints of or treatment for complaints concerning his 
heart condition in this time period.  Private medical records 
now present in the claims file document complaints of and 
treatment for symptoms that are attributed to other service-
connected and nonservice-connected disabilities, as discussed 
below.  Thus, the medical evidence of record does not 
establish that the veteran meets the criteria for a 60 
percent evaluation based on symptoms of a typical history of 
acute coronary occlusion or thrombosis involving circulatory 
shock, chronic residual findings of congestive heart failure, 
angina on exertion, or repeated attacks of angina in the past 
six months.

Concerning the new criteria, the Board notes that the medical 
evidence of record simply does not show that the veteran has 
sustained more than one episode of acute congestive heart 
failure at any time from the year preceding January 1998 to 
the present.  In addition, the July 1998 examination report 
simply does not show that a workload of greater than 3 METs 
but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope.  Rather, the July 1998 report 
establishes that he exhibits dyspnea at a workload greater 
than 7 METs but less than 10 METs.  Finally, the medical 
evidence of record does not show left ventricular dysfunction 
with an ejection fraction of 30 to 50 percent.  Rather, the 
examiner observed a regular heart rhythm with no murmur, 
thrill or friction rub.  In addition, clinical findings 
associated with the July 1998 report evidence no active 
disease and a normal sinus rhythm with left axis deviation.

The Board notes that the medical evidence of record includes 
private medical treatment records dated from October 1997 
through October 1998.  These records document treatment for 
nicotine addition; complaints of pain, rigor, and numbness in 
his left arm and hand, and blurred vision; and clinical 
evidence of cortical and subcortical infarctions.  These 
symptoms may not be evaluated as a part of the veteran's 
service-connected CAD status postoperative CABG with 
hypertension because they have been attributed to other 
service-connected and nonservice connected conditions.  
Specifically, the left arm pain, rigor, and numbness reported 
in April 1998 were associated with use of a nicotrol patch by 
the examining physician.  The Board notes that the veteran is 
not service-connected for nicotine addiction.  In any event, 
these symptoms were also associated in an April 1998 VA 
examination with cerebral infarction, etiologically related 
to the service-connected arteriosclerotic disease.  A private 
discharge summary, dated in October 1998, also relates these 
symptoms to an embolic infarction, which the examiner opined 
was likely representative of atherosclerotic stroke, 
secondary to hypercholesterolemia and hypertension, plus 
smoking and small pontine infarction.  The blurred vision was 
associated in March 1998 with ischemia, which was later 
associated with cortical and subcortical infarctions.

In November 1998, the veteran claimed service connection for 
his strokes, as secondary to his service-connected heart 
condition.  In January 1999, the veteran underwent further VA 
examination and was diagnosed with right cerebral infarction 
with residual inattentiveness, left upper extremity weakness 
and loss of coordination, and partial left inferior quadrant 
anopia.  This examiner also opined that these conditions were 
causally linked to the veteran's service-connected CAD, 
status postoperative CABG with hypertension.  Accordingly, in 
a rating decision dated in April 1999, the RO granted 
entitlement to service connection for the residuals of 
cerebrovascular accident, inattentiveness, left upper 
extremity weakness and loss of coordination, and partial left 
quadrant anopia, as secondary to the service connected CAD 
status postoperative CABG with hypertension.  The RO granted 
a separate 30 percent evaluation for this disability.  Thus, 
the Board will not consider the manifestations of these 
symptoms-nor will it consider symptoms associated with the 
non-service connected nicotine addiction-in evaluating the 
veteran's service-connected heart disability, under either 
the new or the old criteria.  See 38 C.F.R. § 4.14 (1999).

After consideration of the evidence, the Board finds that a 
rating higher than 30 percent under the old or the new 
criteria for Diagnostic Code 7005 cannot be granted.  
Specifically, the medical evidence of record simply does not 
show that the veteran exhibits a history of repeated anginal 
attacks, is precluded from more than light manual labor, or 
exhibits a typical history of acute coronary occlusion or 
thrombosis with circulatory shock or chronic residual 
findings of congestive heart failure or angina on moderate 
exertion prior to or from January 12, 1998; or that he has 
experienced more than one episode of acute congestive heart 
failure in the past year, that he experiences dyspnea at a 
workload of greater than 3 METs but not greater than 5 METs, 
or that he exhibits left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent from January 12, 1998.

In Esteban v. Brown, 6 Vet. App. 259 (1994) the Court held 
that the Board must consider the veteran's scars separately.  
Thus, in addition to considering whether a higher evaluation 
is warranted under Diagnostic Code 7005, the Board will also 
analyze whether a compensable evaluation is warranted for the 
surgical scar under Diagnostic Codes 7803, 7804, and 7805.

The Schedule stipulates at Diagnostic Codes 7803 and 7804 
that a scar can be rated as compensable only if it is 
"poorly nourished, with repeated ulceration," or if it is 
"tender and painful on objective demonstration."  The 
veteran's report of physical examination at discharge from 
active service, dated in May 1995, noted the presence of a 
12-inch scar which was described as well-healed and not 
significant.  In addition, the March 1996 and July 1998 VA 
examination reports reveal objective observations of well-
healed, nontender 27-centimeter midline anterior vertical 
scar.  At Diagnostic Code 7805, the Schedule directs that 
"limitation of function" is rated according to the part of 
the body which is affected.  The veteran has not alleged, and 
the medical evidence does not demonstrate, that any part of 
his body movement is limited by the scar.  Thus, there is no 
such residual which can be considered under Diagnostic Code 
7805.  After consideration of the evidence, the Board finds 
that the criteria for a separate compensable evaluation for 
the residual scar are not met.  Specifically, the medical 
evidence of record establishes that the veteran exhibits a 
well-healed, nontender scar that does not produce functional 
impairment.

This does not, however, preclude the granting of a higher 
evaluation for these disabilities than has been granted 
herein.  In exceptional cases where schedular evaluations are 
found to be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1998).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. As discussed above, higher ratings 
are provided for arteriosclerotic heart disease (coronary 
artery disease) under both the old and the new criteria.  In 
addition, separate compensable evaluations are available for 
symptomatic scars.  The medical evidence, however, reflects 
that the required manifestations are not present.  

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has averred 
that his service-connected heart disability precludes him 
from more than light manual labor.  However, he has presented 
no evidence to support this.  While service medical records 
show the veteran was returned to limited duty with a profile, 
the medical evidence of record, including service medical 
records, simply does not show the veteran was found unable to 
perform more than light manual labor.  Moreover, the veteran 
has not required frequent treatment for his heart disability 
or his scar and, while private medical records show he was 
hospitalized in October 1998, this was for the residuals of 
his cerebrovascular accident, for which he is separately 
service-connected and compensated.  Thus, the evidence does 
not show that the impairment resulting from his service-
connected CAD, status postoperative CABG, with hypertension, 
including the scar, markedly interferes with his employment.  
Moreover, the Board notes, the veteran has other disabling 
service-connected and nonservice-connected disabilities 
including, inter alia, the already-mentioned stroke 
residuals, hiatal hernia with reflux, positional vertigo, 
chronic obstructive pulmonary disease, and nicotine 
addiction.  Thus, there is no evidence that the impairment 
resulting solely from his service-connected CAD, status 
postoperative CABG, with hypertension, including the scar, 
itself, warrants extra-schedular consideration.  Rather, for 
the reasons noted above, the Board concludes that the 
impairment resulting from the service-connected CAD, status 
postoperative CABG, with hypertension, including the scar, is 
adequately compensated by the 30 percent schedular evaluation 
assigned under Diagnostic Code 7005.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) 
(1998) is not warranted in this case.


ORDER

An evaluation higher than 30 percent for CAD, status 
postoperative CABG with hypertension, is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

